Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission File No.: 001-16767 Westfield Financial, Inc. (Exact name of registrant as specified in its charter) Massachusetts 73-1627673 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Elm Street, Westfield, Massachusetts 01085 (Address of principal executive offices, including zip code) (413) 568-1911 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.01 par value per share The NASDAQ Global Select Market (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed).Yes SNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerxNon-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 28, 2013, was $145,215,420.This amount was based on the closing price as of June 28, 2013 on The NASDAQ Global Select Market for a share of the registrant’s common stock, which was $7.00 on June 28, 2013. As of March 10, 2013, the registrant had 19,856,131 shares of common stock, $0.01 per value, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2014 Annual Meeting of Shareholders are incorporated by reference into Part III of this report. WESTFIELD FINANCIAL, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 TABLE OF CONTENTS ITEM PART I PAGE 1 BUSINESS 2 1A RISK FACTORS 27 1B UNRESOLVED STAFF COMMENTS 30 2 PROPERTIES 30 3 LEGAL PROCEEDINGS 31 4 MINE SAFETY DISCLOSURES 31 PART II 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 32 6 SELECTED FINANCIAL DATA 35 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 53 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 53 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 53 9A CONTROLS AND PROCEDURES 53 9B OTHER INFORMATION 54 PART III 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 56 11 EXECUTIVE COMPENSATION 56 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 56 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 56 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 56 PART IV 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 56 FORWARD-LOOKING STATEMENTS We may, from time to time, make written or oral “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including statements contained in our filings with the Securities and Exchange Commission (the “SEC”), our reports to shareholders and in other communications by us. This Annual Report on Form 10-K contains “forward-looking statements” which may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operation and business that are subject to various factors which could cause actual results to differ materially from these estimates.These factors include, but are not limited to: ● changes in the interest rate environment that reduce margins; ● changes in the regulatory environment; ● the highly competitive industry and market area in which we operate; ● general economic conditions, either nationally or regionally, resulting in, among other things, a deterioration in credit quality; ● changes in business conditions and inflation; ● changes in credit market conditions; ● changes in the securities markets which affect investment management revenues; ● increases in Federal Deposit Insurance Corporation deposit insurance premiums and assessments could adversely affect our financial condition; ● changes in technology used in the banking business; ● the soundness of other financial services institutions which may adversely affect our credit risk; ● certain of our intangible assets may become impaired in the future; ● our controls and procedures may fail or be circumvented; ● new line of business or new products and services, which may subject us to additional risks; ● changes in key management personnel which may adversely impact our operations; ● the effect on our operations of recent legislative and regulatory initiatives that were or may be enacted in response to the ongoing financial crisis; ● severe weather, natural disasters, acts of war or terrorism and other external events which could significantly impact our business; and ● other factors detailed from time to time in our SEC filings. Although we believe that the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially from the results discussed in these forward-looking statements.You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We do not undertake any obligation to republish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Unless the context indicates otherwise, all references in this prospectus to “Westfield Financial,” “we,” “us,” “our company,” and “our” refer to Westfield Financial, Inc. and its subsidiaries (including Westfield Bank, Elm Street Securities Corporation, WFD Securities, Inc. and WB Real Estate Holdings, LLC). 1 PART I ITEM 1. BUSINESS General.Westfield Financial is a Massachusetts-chartered stock holding company and the parent company of Westfield Bank (the “Bank”).Westfield Financial was formed in 2001 in connection with its reorganization from a federally chartered mutual holding company to a Massachusetts-chartered stock holding company with the second step conversion being completed in 2007.The Bank was formed in 1853 and is a federally chartered savings bank regulated by the Office of Comptroller of the Currency (“OCC”).As a community bank, we focus on servicing commercial customers, including commercial and industrial lending and commercial deposit relationships.We believe that this business focus is best for our long-term success and viability, and complements our existing commitment to high quality customer service. Elm Street Securities Corporation, a Massachusetts-chartered corporation, was formed by us for the primary purpose of holding qualified securities.In February 2007, we formed WFD Securities, Inc., a Massachusetts-chartered corporation, for the primary purpose of holding qualified securities.In October 2009, we formed WB Real Estate Holdings, LLC, a Massachusetts-chartered limited liability company, for the primary purpose of holding real property acquired as security for debts previously contracted by the Bank. Market Area.We operate 11 banking offices in Agawam, East Longmeadow, Holyoke, Southwick, Springfield, West Springfield and Westfield, Massachusetts and 1 banking office in Granby, Connecticut. Our banking office in Granby, Connecticut, which we opened in [June] 2013, is our first location outside of western Massachusetts.We also have 12 free-standing ATM locations in Feeding Hills, Holyoke, Southwick Springfield, West Springfield and Westfield, Massachusetts.Our primary deposit gathering area is concentrated in the communities surrounding these locations and our primary lending area includes all of Hampden County in western Massachusetts.In addition, we provide online banking services through our website located at www.westfieldbank.com. The markets served by our branches are primarily suburban in character, as we operate only one office in Springfield, the Pioneer Valley’s primary urban market.Westfield, Massachusetts, is located in the Pioneer Valley near the intersection of U.S. Interstates 90 (the Massachusetts Turnpike) and 91. The Pioneer Valley of western Massachusetts encompasses the fourth largest metropolitan area in New England.The Springfield Metropolitan area covers a relatively diverse area ranging from densely populated urban areas, such as Springfield, to outlying rural areas. Competition.We face intense competition both in making loans and attracting deposits.Our primary market area is highly competitive and we face direct competition from approximately 19 financial institutions, many with a local, state-wide or regional presence and, in some cases, a national presence.Many of these financial institutions are significantly larger than us and have greater financial resources. Our competition for loans comes principally from commercial banks, savings institutions, mortgage banking firms, credit unions, finance companies, mutual funds, insurance companies and brokerage and investment banking firms.Historically, our most direct competition for deposits has come from savings and commercial banks. We face additional competition for deposits from internet-based institutions, credit unions, brokerage firms and insurance companies. Personnel.As of December 31, 2013, we had 163 full-time employees and 38 part-time employees. The employees are not represented by a collective bargaining unit, and we consider our relationship with our employees to be excellent. Lending Activities Loan Portfolio Composition. Our loan portfolio primarily consists of commercial real estate loans, commercial and industrial loans, residential real estate loans, home equity loans and consumer loans. At December 31, 2013, we had total loans of $636.7 million, of which 48.5% were adjustable rate loans and 51.5% were fixed rate loans.Commercial real estate loans and commercial and industrial loans totaled $264.5 million and $135.6 million, respectively.The remainder of our loans at December 31, 2013 consisted of residential real estate loans, home equity loans and consumer loans.Residential real estate and home equity loans outstanding at December 31, 2013 totaled $234.1 million.Consumer loans outstanding at December 31, 2013 were $2.6 million. 2 The interest rates we charge on loans are affected principally by the demand for loans, the supply of money available for lending purposes and the interest rates offered by our competitors.These factors are, in turn, affected by general and local economic conditions, monetary policies of the federal government, including the Federal Reserve Board, legislative tax policies and governmental budgetary matters. The following table presents the composition of our loan portfolio in dollar amounts and in percentages of the total portfolio at the dates indicated. At December 31, Percent of Percent of Percent of Percent of Percent of Amount Total Amount Total Amount Total Amount Total Amount Total (Dollars in thousands) Real estate loans: Commercial $ 41.54 % $ 41.38 % $ 42.04 % $ 43.57 % $ 48.08 % Residential Home equity Total real estate loans Other loans Commercial and industrial Consumer Total other loans Total loans 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Unearned premiums and net deferred loan fees and costs, net Allowance for loan losses ) Total loans, net $ 3 Loan Maturity and Repricing.The following table shows the repricing dates or contractual maturity dates as of December 31, 2013.The table does not reflect prepayments or scheduled principal amortization.Demand loans, loans having no stated maturity, and overdrafts are shown as due in within one year. At December 31, 2013 Residential Home Equity Commercial Real Estate Commercial and Industrial Consumer Unallocated Totals (In thousands) Amount due: Within one year $ $
